DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (Claims 1-7, 10-15, 18-22) in the reply filed on 07/26/2021 is acknowledged. Claims 8-9, 16-17 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (JP 2010-099195, hereinafter Kurita, reference citation using document filed in the IDS)

With respect to claim 1 Kurita discloses, a medical image diagnostic apparatus comprising processing circuitry (see para. 0001, “The present invention relates to the ultrasonic diagnostic imaging equipment, image processing system, and ultrasonographic image diagnostic-assistances program which display a three dimensional image during a real-time scan.”)  configured to:
acquire first volume data and second volume data relating to a subject (see para. 0027 in which it is acquired volume image data for generating B-mode images and Doppler blood flow images (“The two-dimensional image generation circuit 22 has the B mode image generating circuit 22a and the color Doppler image generation circuit 22b. The B mode image generating circuit 22a performs logarithmic amplification, envelope detection processing, etc. to the echo signal output from the receiving circuit of the transmission and reception circuit 21, and generates the B mode image data in which signal strength is expressed with the luminosity of luminance. The color Doppler image generation circuit 22b extracts the blood flow according [ frequency-analysis-] speed information to the Doppler effect, and an organization and a contrast-medium echo component based on the echo signal output from the receiving circuit of the transmission and reception circuit 21, and generates perfusion image data including blood stream information, such as mean velocity, distribution, and power.”;
set a first region of interest for the first volume data, and set a second region of interest for the second volume data independently from setting of the first region of interest (see para. 0011, “Based on the aforementioned echo about the single scanning section received from the ultrasonic probe which receives the echo which the ultrasonic pulse was transmitted to the region containing the heart in order that the image processing system concerning the present invention might solve the problem mentioned above, and was reflected, The B mode image generation part which generates a B mode image, and the primary detecting element which detects the image of the valve inside the aforementioned heart based on the aforementioned B mode image, The region and direction generation part which generates the region and projection direction for rendering processing based on the image of the aforementioned valve, The reconstruction section which generates multiple volume data of a phase based on the aforementioned echo about a scanning section at two or more:00, It has a processing part which generates a three dimensional image by performing rendering processing to the aforementioned volume data based on the region and the aforementioned projection direction for [ aforementioned ] rendering processing which were generated by the aforementioned region and direction generation part, and a display part which displays the aforementioned three dimensional image”
perform a cropping process on the first volume data and the second volume data based on information representing the first region of interest and the second region of interest (see para. 0065, “rendering object region and the projection direction set part 33A are treated as the starting point and a terminal point of D-Crop processing of starting point Q and the terminal point R output from the 2nd blood-flow way estimating part 33e. Namely, a rendering object region and the projection direction set part 33A,; and
generate display image data based on the first volume data and the second volume data that have been subjected to the cropping process (see para. 0067, “the rendering object region and projection direction for generating and displaying the three dimensional image which is easy to recognize visually the blood-flow way in a chamber of the heart based on the B mode image acquired with the two-dimensional scan preceded with a three-dimensional scan can be set up.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793